Citation Nr: 0937592	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  08-04 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for an acquired 
psychiatric disorder and if so, whether service connection is 
warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 
1969 to February 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an October 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Huntington, West 
Virginia.  The Veteran had a hearing before the undersigned 
Board Member in August 2009.  A transcript of that hearing is 
contained in the record.  


FINDINGS OF FACT

1. A September 1998 RO rating decision denied the Veteran's 
claim of entitlement to service connection for a nervous 
condition with depression; the Veteran did not appeal the 
decision in a timely manner. 

2. Evidence associated with the claims file after the last 
final denial in September 1998 is new evidence, and when 
considered with the previous evidence of record, it relates 
to an unestablished fact necessary to substantiate the 
Veteran's claim.

3. The Veteran does not currently suffer from an acquired 
psychiatric disorder related to his active duty service.


CONCLUSIONS OF LAW

1. The September 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2. New and material evidence has been submitted, and the 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

3. An acquired psychiatric disorder was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), (codified at 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.  In the case of a request to reopen a 
previously disallowed claim, VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish his or her 
entitlement to the underlying claim for the benefit sought.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claim, the Board notes that a lengthy discussion of VCAA 
notice is unnecessary because the Board is reopening the 
claim.  

Additionally under the VCAA, when VA receives a claim for 
service connection, VA must (1) notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, (2) which information and evidence VA 
will obtain, (3) and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A May 2006 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the May 2006 letter partially satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In this regard, the May 2006 letter advised the 
Veteran what information and evidence was needed to 
substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  Finally, the letter informed the Veteran 
of how VA establishes a disability rating and effective date, 
in accordance with Dingess v. Nicholson, 19 Vet. App. 473, 
484 (2006).

The Board observes that the May 2006 letter was sent to the 
Veteran prior to the October 2006 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are relevant VA and private treatment 
records.  The Veteran has not identified any additional 
relevant, outstanding records that need to be obtained before 
deciding his claims.

A VA examination was not provided in conjunction with the 
Veteran's claim, and the Board notes that the evidence of 
record does not warrant one because there is sufficient 
competent medical evidence to decide his claim.  See 
38 C.F.R. § 3.159(c)(4) (2008).  VA has a duty to provide a 
VA examination when the record lacks evidence to decide the 
Veteran's claim and there is evidence of (1) a current 
disability, (2) an in-service event, injury, or disease, and 
(3) some indication that the claimed disability may be 
associated with the established event, injury, or disease.  
Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In the present case, there is nothing in the record, other 
than the Veteran's own lay statements, that suggests a link 
between an acquired psychiatric disorder and military 
service.  In light of the absence of any competent evidence 
of in-service injuries or complaints, or competent evidence 
suggesting a link between his current disability and service, 
VA is not required to provide him with a VA examination in 
conjunction with his claim.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

II. Analysis

A. New and Material Evidence

Generally, an unappealed RO denial is final under 38 U.S.C.A. 
§§ 7103 and 7104 (West 2002).  However, the claimant may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id. See also Hodge v. 
West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  

38 C.F.R. § 3.156(a) (2008) defines "new and material 
evidence" as evidence not previously submitted which relates 
to an unestablished fact necessary to substantiate the claim 
and presents the reasonable possibility of substantiating the 
claim.  When determining whether the claim should be 
reopened, the credibility of the newly submitted evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).  In order for evidence to be sufficient to reopen a 
previously disallowed claim, it must be both new and 
material.  If the evidence is new, but not material, the 
inquiry ends and the claim cannot be reopened.  Smith v. 
West, 12 Vet. App. 312, 314 (1999).  If it is determined that 
new and material evidence has been submitted, the claim must 
be reopened.  VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist the Veteran in 
developing the facts necessary for his claim has been 
satisfied.

At the time of the prior final decision in this matter, as 
issued in a September 1998 RO rating decision, the evidence 
under consideration consisted of the Veteran's service 
treatment records, VA and private treatment records, and lay 
statements made by the Veteran.  The Veteran's claim was 
denied because he failed to show that he suffered from a 
nervous condition with depression.  The Veteran did not 
appeal this decision in a timely manner; therefore, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

In February 2006, the Veteran filed a claim to reopen his 
claim for service connection for an acquired psychiatric 
disorder.  

The Board notes that the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board may 
not discuss the merits of final decision until the Veteran 
has presented new and material evidence sufficient for the 
Board to reopen the claim.  See 38 U.S.C.A. § 5108 (West 
2002).

Upon examination of the evidence, the Board finds that the 
Veteran's claim must be reopened.  As stated, the Veteran's 
claim was previously denied because he failed to show that he 
currently suffered from a nervous condition with depression.  
Since that decision, treatment records have been associated 
with the claims file which demonstrate that the Veteran 
suffers from depression.  Specifically, the Board notes a VA 
treatment record from December 2004 which provides a 
diagnosis of depression.  This evidence is new because it was 
not previously considered.  This evidence is material because 
it addresses the reason for the Veteran's previous final 
denial; namely, that he does not suffer from depression.  
Since the credibility of new and material evidence must be 
presumed, the Board finds that the Veteran's claim must be 
reopened.  See Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992) (stating that the credibility of evidence must be 
presumed for new and material evidence purposes).

B. Service Connection

While the Board has found sufficient evidence to reopen the 
Veteran's claim for service connection for an acquired 
psychiatric disorder, including depression, the Board 
nevertheless finds that the Veteran's service connection 
claim must be denied.  Specifically, the Board finds no 
indication that the Veteran's acquired psychiatric disorders 
are related to service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).   Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

In this case, as stated above, the Veteran has presented 
competent evidence that he currently suffers from an acquired 
psychiatric disorder.  A 2004 VA treatment records shows the 
Veteran was diagnosed with depression.  Further, the Board 
notes other diagnoses of acquired psychiatric disorders.  A 
January 1994 private treatment record shows a diagnosis of a 
schizoaffective disorder.  An undated private treatment 
record shows a diagnosis of paranoid schizophrenia.  A 
September 2005 VA treatment record shows a diagnosis of 
bipolar disorder.  

However, while the Veteran has presented competent evidence 
of a current disability, the Veteran has not presented 
competent evidence that his acquired psychiatric disabilities 
are related to his active duty service.  The Veteran's 
service treatment records are negative for related 
complaints.  Although the Veteran stated at his August 2009 
hearing that he was discharged due to a psychiatric disorder, 
the Veteran's service treatment records indicate otherwise.  
A February 1970 treatment record states that the Veteran was 
deemed unfit for service because he could not complete 
recruit training.  Further, another February 1970 service 
treatment record explicitly states that the Veteran does not 
suffer from a mental disability which warrants discharge.  In 
weighing this evidence against the Veteran's lay statements, 
the Board finds the service treatment records to be much more 
probative, since they are contemporaneous to the Veteran's 
discharge and authored by those responsible for the Veteran's 
discharge.  

Additionally, the Board notes that none of the Veteran's 
post-service treatment records indicate a link between his 
various acquired psychiatric disabilities and service.  
Although the Veteran stated at his August 2009 hearing that 
one of his treatment providers mentioned his bi-polar may 
have existed during service, the Board finds that the 
Veteran's recounting of such a statement does not constitute 
medical evidence.  See Robinette v. Brown, 8. Vet. App. 69, 
77 (1995) (stating that a layperson's account of what a 
medical professional said is inherently unreliable and too 
attenuated to constitute medical evidence).  

The Board also acknowledges the Veteran's statements that his 
acquired psychiatric disorders are related to his active duty 
service.  However, as a layperson, the Veteran is not 
competent to draw such a conclusion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).  

In conclusion, the Board finds that a preponderance of the 
evidence is against the Veteran's claim.  Although the 
Veteran has demonstrated that he suffers from a current 
disability, he has not presented competent evidence linking 
his current disability to his active duty service.  Since a 
preponderance of the evidence is against his claim, the 
benefit of the doubt rule does not apply and the Veteran's 
claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

The Veteran's claim to reopen a claim for service connection 
for an acquired psychiatric disability is granted.

Service connection for an acquired psychiatric disability is 
denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


